Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/812,298, filed on 3/7/2020. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow, 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “c) causing the content to be presented within the media content page, wherein the content comprising a reward content and one or both of a media content and an advertisement content, the reward content being associated with one or both of the media content and the advertisement content, the reward content presenting the reward characteristic; e)  modeling the user interaction to increase advertiser engagement with users, by: f)  identifying trend and viewing characteristics for the content by separating content views by one or more of episode, series, channel, specific viewing platform, and user, and assessing trends based on one or more of campaign consumption, views by campaign, most popular content based on a number of views, and most popular content based on time watched,g) compiling user-centric analytics at least indicative of counts based on the user interaction, evaluating social media performance in social media-specific analytics by episode, channel, or series at least indicative of counts of views and a user sentiment relative to the content, and  i) detecting fraudulent activity relative to the content, by collecting observed characteristics of user behavior, and measuring observed characteristics of user behavior against benchmarked and normalized typical user behavior to identify usage patterns of actual human users and detect automated, machine-based users, and modeling the observed characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users;”The “causing, modeling, identifying, compiling, evaluating, and detecting” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for increasing advertisement engagement. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “a) receiving, … a parameter requesting a reward be associated with a content, the reward comprising a reward characteristic, wherein the parameter further comprises requesting that a transfer of the reward to a user rewards account be dependent on the occurrence of a user interaction input with the content;  b) receiving, …, a request to present the content within a content page; d)  receiving, …, the user interaction input comprising an input indicating selection of the content; j) transferring, … the reward to the user rewards account”. 
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“advertiser device”, and  “user device”, from the instant disclosure, 
“Turning to FIG. 1, an example of hardware components in a network or system comprising
a media platform 20 for increasing advertisement and content engagement with users that can
be used in accordance with some embodiments of the disclosed subject matter is shown. As
illustrated, the hardware can include one or more servers such as a content server 22, an
advertisement server 24, and a rewards server 26, and/or one or more user devices, such as an
advertiser device 28 and a user device 30. These hardware elements are configured to execute software tools within the media platform 20 for modeling user interaction using a plurality of
analytical functions to increase advertiser engagement with users.”, paragraph 22.
“reward server”, from the instant disclosure,
“At the outset, it should be noted that communication between content server 22,
advertisement server 24, rewards server 26, advertiser device 28, and user device 30 may be
achieved using any wired- or wireless-based communication protocol (or combination of
protocols) now known or later developed. As such, the present invention should not be read as
being limited to any one particular type of communication protocol, even though certain exemplary
protocols may be mentioned herein for illustrative purposes. It should also be noted that the
servers and devices are intended to include any type of computing or electronic device now known
or later developed, such as desktop computers, mobile phones, smartphones, laptop computers,
tablet computers, virtual reality systems, personal data assistants, gaming devices, POS systems,
vending machines, unattended terminals, access control devices, point of interaction ("POI")

The  generic components “advertiser device” and “user device”, seems to  be tangential components. They are not performing the claimed method. Further, it is not clear if the “causing, modeling, identifying, compiling, evaluating, and detecting” limitations are performed by the “reward server”. It seems that applicant makes sure the claimed invention is an abstract idea because the lack of a server, machine or device to perform the pointed limitations in the instant independent claim.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“advertiser device”, “user device”, “reward server”  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

Here, the  limitations: “advertiser device”, “user device”, “reward server”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) receiving, … a parameter requesting a reward be associated with a content, the reward comprising a reward characteristic, wherein the parameter further comprises requesting that a transfer of the reward to a user rewards account be dependent on the occurrence of a user interaction input with the content;  b) receiving, …, a request to present the content within a content page; d)  receiving, …, the user interaction input comprising an input indicating selection of the content; j) transferring, … the reward to the user rewards account” 
These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“advertiser device”, “user device”, “reward server”, are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “advertiser device”, “user device”, “reward server”,   limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 11: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“memory” , from the instant disclosure,
“[024] The optional illustrated exemplary content server 22, advertisement server 24, rewards
server 26, advertiser device 28, and user device 30 are generally known to a person of ordinary
skill in the art, and each may include a processor, a bus for communicating information, a main
memory coupled to the bus for storing information and instructions to be executed by the
processor and for storing temporary variables or other intermediate information during the
execution of instructions by processor, a static storage device or other non-transitory computer
readable medium for storing static information and instructions for the processor, and a storage

and instructions.”, paragraph 24.
“hardware processor”,  no mentioned in the instant disclosure but in the claim.
These elements  are recited in a generic way. The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-10, 12-15 and 17-20, the claims recite elements such as  “reward characteristic is a quantity of rewards points”, “ the video stream to play upon receiving”, “causing an advertisement page to be presented”, “user-centric analytics”, “calculating a timing interval between the user interactions, marking specific areas within interfaces on which the content is presented that are visited by users, tracking common user flow characteristics within the interfaces, and analyzing consumption patterns for the content via the interfaces, and modeling the characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20130014137(Bhatia) in view of US Pg. Pub. No.  20060212350  (Ellis).

As to claims  1,11 and 16, Bathia discloses  method for increasing advertisement engagement (see Fig. 1 and associated disclosure)  comprising: a) receiving, from an advertiser device, a parameter requesting a reward be associated with a content, the reward comprising a reward characteristic, wherein the parameter further comprises requesting that a transfer of the reward to a user rewards account be dependent on the occurrence of a user interaction input with the content
(“[0029] For example, in one implementation, a user may plug a M-ANALYTICS accessory (e.g., 120 in FIG. 1) into his mobile device, such as a smartphone (e.g., an Apple iPhone, BlackBerry, Google Android, Palm, HTC Evo, Samsung Galaxy, etc.), laptop, personal digital assistant (PDA), tablet computer (e.g., Apple iTouch, iPad, etc.), and/or the like, to facilitate communication between the mobile device and a home TV set. In an alternative implementation, the M-ANALYTICS accessory may be a standalone table top unit which may not need to be attached to a user mobile device. For example, the table top unit may communicate with a desktop computer, a laptop computer, a cell phone or mobile device and/or the like via wired or wireless connection (e.g., Bluetooth, WiFi, etc.). In further implementations, the table top unit may monitor audience activities as further illustrated in FIGS. 1C, 2E-2H. Further implementations of the table top unit are illustrated in FIG. 4C. Within implementations, a M-ANALYTICS server may obtain real-time TV program listing, including the TV program schedule, advertisement schedule, and/or the like, from a TV network. The user may then obtain the list of TV program schedules from the M-ANALYTICS, e.g., as shown at 115 in FIG. 1. The user may then submit a channel selection, e.g., tap on the touch screen of the mobile device as shown at 105 in FIG. 1…”, Paragraph 29.
“ [0034] Within implementations, the M-ANALYTICS platform 105 may interact with user mobile devices, e.g., PDAs, smart phones, etc., for targeted mobile advertisement delivery 104. For example, in one implementation, M-ANALYTICS platform may obtain a TV viewing status information from a user's mobile device, and determine the TV program content the user is/has been watching based on TV schedules, as further discussed in FIG. 1B. When M-ANALYTICS determines the user selected channel contains a TV ad of "Geico" 104b, M-ANALYTICS may deliver promotions, rewards, coupons, questionnaires, etc., related to "Geico" as a targeted ad 104a to the user mobile device”, paragraph 34);
 b) receiving, from a user device, a request to present the content within a content page
(“[0031] In a further implementation, when a user is provided a question with regard to an embedded advertisement in the TV show (e.g., "are you interested in the red bag the character is carrying?" etc.), the user may submit a request to learn more and/or purchase the product”, paragraph 31.
“[0043] In one implementation, M-ANALYTICS may be configured to automatically create photo/video/audio captures. In another implementation, M-many individuals are present to watch the TV program, and/or request the user position the built-in camera of the mobile device to snap photos/video clips. In one implementation, M-ANALYTICS requests, e.g., lottery opportunities, etc.”, paragraph 43);
 c) causing the content to be presented within the media content page, wherein the content comprising a reward content and one or both of a media content and an advertisement content, the reward content being associated with one or both of the media content and the advertisement content, the reward content presenting the reward characteristic
(“ [0112] The above XML example shows a media program "The Big Bang Theory season 3, episode 2" which is scheduled to be on air on CBS at 9 pm on Sep. 9, 2000. The example media program comprise an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile, and another ad tag which may be an embedded product placement, e.g., a "pair of XYZ-designer sunglasses" as shown in a scene during the TV program (e.g., see FIG. 7G). In a further implementation, the M-ANALYTICS may redirect the user to a URL "www.buybags.com/XYZ/spring2000" if the user clicks to learn more about the product. In one implementation, the M-ANALYTICS may generate synchronized advertisement to a user based on the ad tag by providing a pop-up static ad 338b, e.g., "Do you like Penny's sunglasses?" (e.g., see 720b in FIG. 7F). In another implementation, the M-ANALYTICS may generate an interactive ad 338b including a tagged screenshot of the TV program containing the placed product (e.g., see 750c in FIG. 7G).
may provide incentives of promotional rewards, points, coupons and/or the like to users during questionnaire distribution (e.g., M-ANALYTICS mobile questionnaires 238a, etc) to allow M-ANALYTICS access to their social content…”, paragraph 171);
d)  receiving, from the user device, the user interaction input comprising an input indicating selection of the content
(“….For example, the user may push buttons on the remote controller to switch channels, turn up/down audio volume, power on/off the TV. Merchants advertise their products to attract consumers. Thus the TV audiences may interact with the TV and select a desired channel without physically touching it via operating the remote TV controller”, paragraph 7.
“ [0028] The USER IMPRESSION MEDIA ANALYTICS PLATFORM APPARATUSES AND SYSTEMS provides a client-server interactive platform whereby a user may operate a general purpose personal mobile device (e.g., a smart phone, etc.) to receive a list of TV programs schedules and submit a selection of TV channel via the personal mobile device. In one implementation, the user may operate the personal mobile device as a TV remote controller. In one implementation, the M-ANALYTICS may receive the user's selection of a channel and determine what media contents the user has elected to watch. In one implementation, the user's channel selection and viewing status may be populated to a social media platform, and the M-ANALYTICS may obtain user response with regard to a TV program from the social media to perform analytics for TV program feedback review”, paragraph 28);

(“…the M-ANALYTICS may apply cutoff thresholds based on historical heuristics via statistical analysis 2023. For example, the M-ANALYTICS may determine the watching time based on individual habits, e.g., a user has been observed to stay on the same channel for at most 1 hour, etc. For another example, the cut-off threshold may be analyzed by channel, e.g., 1 hour on CBS, 2 hours on ABC family, and/or the like…”, paragraph 72), by:
f)  identifying trend and viewing characteristics for the content by separating content views by one or more of episode, series, channel, specific viewing platform, and user, and assessing trends based on one or more of campaign consumption, views by campaign, most popular content based on a number of views, and most popular content based on time watched, 
(“.. [0179] … of the M-ANALYTICS media measurement portal 570 may comprise: out of the box connectors for social media platforms like Facebook, Twitter, Google+, etc (e.g., at 583e, etc.); web based taxonomy creation and management user interfaces; industry specific prebuilt taxonomies (e.g., at 583b, etc.); text analytics engine with sentiment analysis with learning algorithms (e.g., at 583c, etc.); ability to define fields for which social content needs to be extracted (e.g., at 583c, etc.); data API calls to extract large data set in and out of the platform in real time and/or in batch mode (e.g., at 583d, etc.); data API calls for UI widget integration to create mesh-up (e.g., at 572, etc.);…”, paragraph 179.
model within implementations of the M-ANALYTICS. In one implementation, unstructured data related to TV shows will be tagged with "TV shows" 640 as a level 0 tag, and progressively be tagged with level 1, 2, 5, etc based on genre 641, show names 642, show network 643a, show episodes 643b, show cast member name 643c, show character names 643d, show episode names 643e, other keyword texts in the descriptor 643f and/or the like. For example, the example Tweet 185 in FIG. 1D, "The Big Bang Theory is a good adaption of the Southern Vampires series. Love the CBS actors/actresses. Expecting the new season," may be tagged as "TV show"->"Soap" (genre)->"Comedy" (sub-genre)->"The Big Bang Theory" (show name), "CBS" (network), "new season" ( episode), "geeks" (key words in descriptor), and/or the like…”, paragraph 202), 
g) compiling user-centric analytics at least indicative of counts based on the user interaction,
(“[0072] In another implementation, when the elapsed time is greater than the surfing threshold 2009, suggesting the user may at least spend an amount of time staying on the selected channel, the M-ANALYTICS may further determine whether the elapsed time is greater than a capping threshold 2015. For example, when the elapsed time is to long, greater than the capping threshold (e.g., 2 hours, 3 hours, etc.), it may suggest a user may just let the TV on without watching. In such cases, M-ANALYTICS may apply capping edit rules to compute a "real" watching time 2025. For example, if the elapsed time between a first TV channel switch and a second channel switch is 5 hours, the M-ANALYTICS may not log 5 hours as the watching time for the first selected channel, as the capping threshold is 2 hours. The M-ANALYTICS may in turn determine the watching time of the first selected channel as capped by a STB/TV off event (e.g., when a STB/TV off event is received during the elapsed time, the watching time may not exceed the timestamp of the STB/TV off event), TV program end time (e.g., when the playing TV program on the first selected channel ends during the elapsed time, the watching time is calculated as the time elapse between the first TV channel event and the TV program end time), and/or the like, e.g., at 2023. In further implementations, the M-ANALYTICS may apply cutoff thresholds based on historical heuristics via statistical analysis 2023. For example, the M-ANALYTICS may determine the watching time based on individual habits, e.g., a user has been observed to stay on the same channel for at most 1 hour, etc. For another example, the cut-off threshold may be analyzed by channel, e.g., 1 hour on CBS, 2 hours on ABC family, and/or the like”, paragraph 72);
h) evaluating social media performance in social media-specific analytics by episode, channel, or series at least indicative of counts of views and a user sentiment relative to the content
(“[0028] The USER IMPRESSION MEDIA ANALYTICS PLATFORM APPARATUSES AND SYSTEMS provides a client-server interactive platform whereby a user may operate a general purpose personal mobile device (e.g., a smart phone, etc.) to receive a list of TV programs schedules and submit a selection of TV channel via the personal mobile device. In one implementation, the user may operate the personal mobile device channel and determine what media contents the user has elected to watch. In one implementation, the user's channel selection and viewing status may be populated to a social media platform, and the M-ANALYTICS may obtain user response with regard to a TV program from the social media to perform analytics for TV program feedback review”, paragraph 28
“[0150] In a further implementation, the M-ANALYTICS may track social media content (e.g., Facebook and Twitter, etc.) of M-ANALYTICS consumers, e.g., users who has authorized M-ANALYTICS to access their social media content. In one implementation, the M-ANALYTICS may link demographic, behavioral, and attitudinal data from the user's profile information with social media behavior. The social media data downloading may be obtained via API calls, as discussed in FIGS. 5A-5B”, paragraph 150.
“ [0229] FIG. 7C shows data collection via a proxy server within implementations of the M-ANALYTICS. For example, in one implementation, a M-ANALYTICS client application 795b operated on a user device may collect and send information such as social application usage, GPS location, response to surveys, etc., to a database 719. In further implementations, social application usage and mobile advertising data may be passed to a M-ANALYTICS proxy server 788 (e.g., see FIG. 7E), and/or a VPN server, which may forward it to the database 719. In one implementation, TV viewing data may be provided to the database 719 via a TV remote application 795a (and/or a TV measurement network). In another implementation, social media social media) 750 may be sent to the database as well. In further implementations, the M-ANALYTICS may obtain mobile search behavior of a user, exposure to social media (e.g., user viewing friends' recommendations on social media, etc.), and/or the like”, paragraph 229);
i) detecting activity relative to the content, by collecting observed characteristics of user behavior, and measuring observed characteristics of user behavior against benchmarked and normalized typical user behavior to identify usage patterns of actual human users and detect automated, machine-based users, and modeling the observed characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users
(“…M-ANALYTICS database(s) 219, merchant 280, and/or social media 250 are shown to interact via various communication network 213…”, paragraph 48.
“ [0229] FIG. 7C shows data collection via a proxy server within implementations of the M-ANALYTICS. For example, in one implementation, a M-ANALYTICS client application 795b operated on a user device may collect and send information such as social application usage, GPS location, response to surveys, etc., to a database 719. In further implementations, social application usage and mobile advertising data may be passed to a M-ANALYTICS proxy server 788 (e.g., see FIG. 7E), and/or a VPN server, which may forward it to the database 719. In one implementation, TV viewing data may be provided to the database 719 via a TV remote application 795a (and/or a TV measurement network)…”, paragraph (“… [0255] In a further implementation, the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like…”, paragraph 255.
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-ANALYTICS social user group. For example, the personal trending data statistics 1028 may further comprise plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like. In another implementation, the M-ANALYTICS may provide a summary table 1030 showing the study of user selected reporting application "Foursquare," including audience active reach, total visits, visits per person, total web page views, page view per person, duration, time per person, web user gender, age, and/or the like. For example, a report on the number of users may summarize the number of users an application (e.g., "Foursquare") has had over period of tracking to indicate whether the number is growing or declining…”, paragraph 279); and 
j) transferring, by a rewards server, the reward to the user rewards account
(“…0129] In a further implementation, the user who responds to questionnaires may be credited for a reward. For example, after obtaining and storing questionnaire results, the M-ANALYTICS may determine rewards for the user 370, e.g., five M-ANALYTICS account 372. In another implementations, the rewards may comprise virtual currency (e.g., store points, gaming points, etc.), coupons, discounts, and/or the like, sponsored by an advertising merchant…”, paragraph 129).
Although, Bathia discloses “M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like…”, paragraph 279. Bathia does not expressly disclose but Ellis discloses 
detecting fraudulent activity relative to the content
(“…The scheduler 704 does not run the tasks; it just starts the tasks, which are scheduled at regular intervals, such as but not limited to: [0351] fraud detection on the click-stream and report generation for publishers or advertisers, e.g. nightly; [0352] periodic invoice generation and billing, e.g. monthly; and/or [0353] periodic bulk mailing, such as to communicate "your credit card is about to expire" e.g. monthly…”, paragraphs 350-353).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ellis’s teaching with the teaching of  Bathia.  One would have been motivated to  provide functionality to detect  click fraud in order to prevent such fraud  (see at least Ellis paragraph 21).
As to the independent claim 11, it comprises the same limitations than claim1 above, therefore is rejected in similar manner and further comprises,
As to the independent claim 16, it comprises the same limitations than claim1 above, therefore is rejected in similar manner.

The Examiner notes that the claims recitation includes intended use “to be”, “that”, “for” and  “to” clauses. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP § 2111.04). The reference is provided for the purpose of compact prosecution.
As to claims 2 and 3, Bathia discloses
wherein the reward characteristic is a quantity of rewards points, the quantity of rewards points are transferred to the user reward account, the quantity of rewards points redeemable for one or more of money, goods, and services
(“…For example, M-ANALYTICS may provide incentives of promotional rewards, points, coupons and/or the like to users during questionnaire distribution (e.g., M-ANALYTICS mobile questionnaires 238a, etc) to allow M-ANALYTICS access to their social content…”, paragraph 171);
wherein the media content comprises a media clip associated with a video stream, the method further comprising: causing the video stream to play upon receiving from the user device the input 
(“ [0041] As shown in one example in FIG. 1B, the personal mobile device 115 may automatically snap a photo and/or a video clip of the audience scene including the audience 118 watching the TV program 110. For example, the M-ANALYTICS may be configured to snap a photo or video clip periodically (e.g., every 10 minutes, etc.). The M-ANALYTICS may then packetize the obtained photo /video clip as audience atmospherics data 125 for audience attendance analysis…”, paragraph 41.
“…[0043] In one implementation, M-ANALYTICS may be configured to automatically create photo /video/audio captures. In another implementation, M-many individuals are present to watch the TV program, and/or request the user position the built-in camera of the mobile device to snap photos /video clips. In one implementation, M-ANALYTICS may provide promotion incentives for the user to cooperate with such requests, e.g., lottery opportunities, etc…”, paragraph 43). 
“  [0144] In one embodiment, the media listen-in component 440 may collect and aggregate atmospherics data 423, e.g., video recording clips, audio recording clips, photo streams, GPS information, and/or the like, to a media viewing statistics analysis component 465, which may analyze the media viewing data, and determine the audience reception rate of a TV program and/or advertisement”, paragraph 144).
Althought, Bathia discloses video clip, Bathis does not expressly disclose, but Ellis discloses media thumbnail

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ellis’s teaching with the teaching of  Bathia.  One would have been motivated to  provide functionality to display an advertisement in a thumbnail in order to support sales (see at least claim 53 of Ellis).
As to claims 4 and 5, Bathia discloses
wherein the input indicating selection of the content comprises selecting the media content and/or selecting the advertisement content
(“ [0112] The above XML example shows a media program "The Big Bang Theory season 3, episode 2" which is scheduled to be on air on CBS at 9 pm on Sep. 9, 2000. The example media program comprise an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile, and another ad tag which may be an embedded product placement, e.g., a pair of XYZ-designer sunglasses" as shown in a scene during the TV program (e.g., see FIG. 7G). In a further implementation, the M-ANALYTICS may redirect the user to a URL "www.buybags.com/XYZ/spring2000" if the user clicks to learn more about the product…”, paragraph 112);
wherein the input indicating selection of the content comprises selecting the advertisement content, the method further comprising: causing an advertisement page to be presented on the user device 
(“[0112] The above XML example shows a media program "The Big Bang Theory season 3, episode 2" which is scheduled to be on air on CBS at 9 pm on Sep. 9, 2000. The example media program comprise an ad tag which may be a regular advertisement (e.g., non-product placement or embedded in the scene) of Audi automobile …”, paragraph 112);
As to claims 7, 12 and 17, Bathia discloses 
wherein the determining user-centric analytics further comprises counting a number of active users, all site visitors, new site visitors, new subscribers, returning users, users by specified geographical location, and users by operating system
(“…[0108] FIG. 2I provides a logic flow diagram illustrating user mobile device as a TV remote (e.g., 235a in FIG. 2A) within implementations of the M-ANALYTICS. In one implementation, a user may plug a M-ANALYTICS infrared accessory (e.g., 120 in FIG. 1B) into a user mobile device 2500. The user mobile device may be a general purpose personal device (e.g., as opposed to a dedicated TV remote facility, etc.), such as, but not limited to an Apple iPhone, iTouch, iPod, iPad, BlackBerry, Palm, HTC Evo, Google Android, Samsung Galaxy, and/or the like. The user may instantiate a M-ANALYTICS client component on the user device 2505 (e.g., see FIGS. 7A-7L, etc.), wherein the M-ANALYTICS client component may determine whether an infrared plug-in is available 2510. If so, the user device may initiate an automatic scan on its communication stack for TVs/DVDs 2515. If the query returns a TV/DVD is available 2520, the user device may obtain a physical address of the scanned facility, and determine a type of the facility 2523, wherein such information may be logged into a communication stack 2528. In another implementation, if no results come out of the automatic scan at 2520, the user device may obtain user submitted TV/DVD parameters 2525 (e.g., TV/DVD brand, type, etc.), and adjust the scanning mode based on the user submitted parameters 2526”, paragraph 108.
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-ANALYTICS social user group. For example, the personal trending data statistics 1028 may further comprise plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like…”, paragraph 279. See also Fig. 10H and associated disclosure).
As to claims 8, 13 and 18, Bathia discloses 
wherein the analyzing fraudulent activity further comprises calculating a timing interval between the user interactions, marking specific areas within interfaces on which the content is presented that are visited by users, tracking common user flow characteristics within the interfaces, and analyzing consumption patterns for the content via the interfaces, and modeling the characteristics of user behavior against known or expected ones of timing intervals, visits to specific areas, user flow characteristics, and consumption patterns for actual human users.
(“…M-ANALYTICS database(s) 219, merchant 280, and/or social media 250 are shown to interact via various communication network 213…”, paragraph 48.
“ [0229] FIG. 7C shows data collection via a proxy server within implementations of the M-ANALYTICS. For example, in one implementation, a M-ANALYTICS client application 795b operated on a user device may collect and send information such as social application usage, GPS location, response to surveys, etc., to a database 719. In further implementations, social application usage and mobile advertising data may be passed to a M-ANALYTICS proxy server 788 (e.g., see FIG. 7E), and/or a VPN server, which may forward it to the database 719. In one implementation, TV viewing data may be provided to the database 719 via a TV remote application 795a (and/or a TV measurement network)…”, paragraph (“… [0255] In a further implementation, the interactive ad may comprise a user rating of the featured product showing beneath the product. In one implementation, the user rating may be obtained from historical user rating data, social media rating, and/or the like…”, paragraph 255.
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-ANALYTICS social user group. For example, the personal trending data statistics 1028 may further comprise plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like. In another implementation, the M-ANALYTICS may provide a summary table 1030 showing the study of user selected reporting application "Foursquare," including audience active reach, total visits, visits per person, total web page views, page view per person, duration, time per person, web user gender, age, and/or the like. For example, a report on the number of users may summarize the number of users an application (e.g., "Foursquare") has had over period of tracking to indicate whether the number is growing or declining…”, paragraph 279.
“  [0283] FIG. 10F provides an exemplary audience report per age reach 1015c. As shown in FIG. 10C, the user may select to view "Age Reach" 1030c, for a data table showing application report classified by age, including total audience, unique audience, active reach (%), total duration (in minutes), time per person, time per person over a month period, total page views, pages per person, total visits, visits per person, and/or the like broken up in different age groups.)”, paragraph 283).
As to claims 10, 15 and 20, Bathia discloses 
further comprising applying the trend and viewing characteristics, the user-centric analytics, the social media-specific analytics, and the usage patterns of actual human users to associate the content with one or more of additional content, specific people, and specific organizations to reinforce a brand identity associated with one or both of the media content and the advertisement content, and identify desired affiliations for enhancing the advertiser engagement with the users
( see at least, “wherein the application group sharing information comprises a list of social connections….”, claim 11; “…wherein the structured data comprises any of a number of user social media connections and a user profile”, claim 12; “wherein the user media content exposure statistics data comprises any of user brand impression measures”, claim 17;” wherein the user brand impression measures comprises a list of top mentioned brands”; “wherein the item comprises a brand name product”, claim 21).
Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20130014137(Bhatia) in view of US Pg. Pub. No.  20060212350  (Ellis) and in view of US Pg. Pub. No.  20160203163 (Cadell). 

As to claims 9, 14 and 19, Bathia discloses 

(“   [0047] In one implementation, M-ANALYTICS may generate a media analytics report 190 based on the obtained social media user comments to reflect audience reaction to the show "The Big Bang Theory." For example, in one implementation, the report may comprise statistical data with regard to audience age, demographics, occupation, etc. Further examples of media analytics report are discussed in FIG. 8C” and “…statistics report 245…”, Fig. 2B and paragraph 61.
 “…The user mobile device may be a general purpose personal device (e.g., as opposed to a dedicated TV remote facility, etc.), such as, but not limited to an Apple iPhone, iTouch, iPod, iPad, BlackBerry, Palm, HTC Evo, Google Android, Samsung Galaxy, and/or the like[Examiner interprets as  identifying user device types and operating systems]. The user may instantiate a M-ANALYTICS client component on the user device 2505 (e.g., see FIGS. 7A-7L, etc.), wherein the M-ANALYTICS client component may determine whether an infrared plug-in is available 2510…TV/DVD brand, type...”, paragraph 108. 
“0279] In one implementation, the media analytics dashboard page may provide a plot of total M-ANALYTICS user sessions 1028 based on the user configured M-ANALYTICS social user group. For example, the personal trending data statistics 1028 may further comprise plots of number of users, number of sessions, number of new users, median/mean session length, geographic regions of users, and/or the like. In another implementation, M-ANALYTICS may provide analysis of M-ANALYTICS application usage statistics 1029, such as a total number of sessions, a total number of registered users, a median session length per user, and/or the like…”, paragraph 279).
Bathia does not disclose but Cadell discloses
usage heatmaps, identify user geo-location coordinates,
(“[0072] The cartographic relationships between user interactions and the region of the Earth with which a map object is associated can take a variety of forms. For example, the cartographic coordinates of users' activities on the embedded interactive maps can be recorded; a user's interest in a particular part of a map may correlate with an interest in the corresponding region of the Earth. Recording the cartographic coordinates of users' activities on the embedded interactive maps is different from merely recording the screen positions of a user's interactions with a web page because in the context of an interactive map, the same screen position will correspond to different cartographic coordinates depending on the zoom level and pan position of the embedded interactive map. FIG. 6 is an exemplary visualization of exemplary analytic data showing, in graphical form, the frequency with which users act on areas of embedded interactive maps corresponding to particular locations on the Earth, presented by zoom level. The visualization shown in FIG. 6 is presented in the form of a " heatmap" but any magnitude-based visualization would be suitable to indicate how users interact with some geographic areas of a map significantly more than with other geographic areas of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ellis’s teaching with the teaching of  Bathia.  One would have been motivated to  provide functionality to display a usage heatmap and coordinates of a geolocation in order to offer interactive functionality for a business website (see Cadell paragraph 8)
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20130014137(Bhatia) in view of US Pg. Pub. No.  20060212350  (Ellis) and in view of US Pg. Pub. No.  20200044998 (JEON).
As to claim 6, Bathia does not disclose, but NEON discloses 
receiving, from an advertiser device, a request to acquire a supply of rewards from which the reward is drawn 
(“…The advertiser may acquire the points with payment by using its advertising budge…”, paragraph 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate JEON’s teaching with the teaching of  Bathia.  One would have been motivated to  provide functionality to supply rewards to an advertiser in order to support an advertisement campaign. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/9/2021